Order affirmed, with $20 costs and disbursements to respondents, with leave to plaintiff to replead the third cause of action if it is intended to cover any matter not pleaded in the second cause of action to the extent that the services are subsequent to September, 1945. Present — Peck, P. J., Glennon, Cohn, Callahan and Shientag, JJ.; Cohn, J., dissents and votes to reverse and deny the defendants’ motion to dismiss the first, third and fourth causes of action on the ground that the question as to whether the services rendered or any part of them were services in aid of a public enemy should not be disposed of on the pleadings, but should await a full adducement of all the facts after a trial. [See post, p. 1116.]